Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fulton et al. (2017/0369288 A1).


Regarding claim 1 and 11, Fulton discloses a method and apparatus for operating a wireless communication network (4) which comprises a plurality of communication interfaces (iT1 to iT3, iAP) which are spatially separated from one other, wherein the method comprises: 

ascertaining (102) a first representation (R1) of a space in which the plurality of communication interfaces (iT1 to iT3, iAP) are (see [0025], “[0025] The areas 102 and 104 are determined by the object guidance and collision avoidance system 100 as potential zones of 

ascertaining (104) (“to determine” [0041]) a second representation (R2) of the space in which the plurality of communication interfaces (iT1 to iT3, iAP) (see interfaces of receiver 216 in fig. 2, and three transmitters 114, all in fig. 2) are expected at a future second instant (t2) following the first instant (t1), as a function of the first representation (R1) of the space (see [0041], “to determine a direction of travel of each movable object based on each movable object's location over time (as well as the direction of travel of the crane 108”, here, over time indicates an extrapolation of position determination as time passes, therefore a future time), and

ascertaining (see [0006], “determine one or more intersection regions”, therefore ascertaning) (106) a prediction (P) (see [0024], 
Regarding claim 2, Fulton discloses the method according to claim 1, wherein the method comprises providing a warning (W) to communication partners (T1, NE) which use a communication path (CP) which runs over at least one of the pairs of communication interfaces (iT1 to iT3, iAP), as a function of the prediction (P) (see [0025], “As such, different warnings (e.g., visual, tactile or audible warnings) may be provided based on the 
Regarding claim 3, Fulton discloses the method according to claim 1, wherein the method comprises: configuring at least a portion of the plurality of communication interfaces (iT1 to iT3, iAP) as a function of the prediction (P) (see [0026], “guidance and collision avoidance system 100 is configured to facilitate guidance for moving the object 106 (e.g., to prevent collision between the movable overhead crane 108 and a plurality of objects in a facility) and includes one or more location sensors 114 disposed on the movable crane 108.”, interfaces 114 are a function of guidance and avoidance system that is based “over time” [0006] therefore a prediction). 
Regarding claim 4, Fulton discloses the method according to claim 1, wherein the method comprises: ascertaining the first representation (R1) of the space, the second representation (R2) of the space (see [0024], “warnings within one or more areas 102 and 104 of potential collision between a moving object 106”), or both the first representation (R1) of the space and the second representation (R2) of the space as a function of sensor data (SD) which are provided by a sensor (S) at least partially observing the space (see [0006], “sensors disposed on a plurality of objects within a facility, wherein the plurality of 
Regarding claim 5, Fulton discloses the method according to claim 4, wherein the method comprises: 
ascertaining a plurality of radio-active objects (see [0020], “utilize one or more, or a combination of positioning technology (e.g., radiofrequency identification (RFID) or GPS technology), sensor technology, route planning systems/software, collision avoidance systems/software, and feedback technology that may include light, sound, and vibration.”) and their respective position in the first representation, in the second representation, or both the first and the second representations (R1; R2) of the space (see [0024], “objects or the individuals 110 may be working within the areas 102 and 104, including walking within the areas 102 and 104 or operating equipment, such as a forklift 112 that is within or may be heading towards one of the areas 102 and 104”), as a function of the sensor data (SD), linking the ascertained radio-active objects to at least 
ascertaining the positions of the plurality of communication interfaces (iT1 to iT3, iAP) as a function of the respectively associated position of the radio-active object which is linked to the respective communication interface (iT1 to iT3, iAP) (see [0026], “additional or fewer location sensors 114 may be provided in connection with the crane 108 and at different positions as desired or needed”). 
Regarding claim 6, Fulton discloses the method according to claim 4, wherein the method comprises: ascertaining a plurality of passive objects (see obstacles in [0033] and fig. 3) which respectively comprise none of the communication interfaces (iT1 to iT3, iAP) and which are part of the first, the second, of both the first and second representations (R1; R2) of the space, and their respective position in the first, the second, or both the first and second representations (R1; R2) of the space, as a function of the sensor data (SD) (see [0033], “include objects or other obstacles (such as based on location information from the location sensors 114), which may be updated if the objects or other obstacles move”). 
Regarding claim 10, Fulton discloses the method according to claim 1, wherein the method comprises: ascertaining (see [0006], “determine one or more intersection regions”) the first representation of the space (R1), the second representation of the space (R2), or both the first representation of the space (R1) and the second representation of the space (R2) as a function of monitoring (Obs) the radio channels which are used and are usable for wireless communication by means of the plurality of communication interfaces (iT1 to iT3, iAP) (see [0024], “objects or the individuals 110 may be working within the areas 102 and 104, including walking within the areas 102 and 104 or operating equipment, such as a forklift 112 that is within or may be heading towards one of the areas 102 and 104.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8  are rejected under 35 U.S.C. 103 as being unpatentable over Fulton et al. (2017/0369288 A1) in further view of Fairbanks et al. (US 2019/0373415 A1).
Regarding claim 7, Fulton discloses the method according to claim 4, wherein the method comprises: 
Fulton does not specifically disclose however Fairbanks discloses ascertaining (see determining [0005]) signal attenuations (D) (see signal strength, propagation characteristics etc. [0005]) expected at the second instant (t2), of the existing radio links (see [0009] “subject invention can produce precise location determinations for the electronic device from 10 times to 100 times a second”, therefore many instances are available), possible radio links, or both existing and possible radio links between at least two of the plurality of communication interfaces (iT1 to iT3, iAP) (see interfaces available in fig. 1), as a function of (a) the ascertained positions of the plurality of radio-active objects at the second instant (t2) (see radio signals as described in fig. 1, where determination is based on propagation and other information regarding signals), as a function of (b) the ascertained positions of the plurality of radio-passive objects (see objects that may interfere in [0029]) at the second instant (t2) or as a function of both (a) and (b), wherein the signal attenuations (SD) are part of the prediction (P) (see [0030], “determined based on trilateration of at least three or more of known Wi-Fi hotspot locations and signal strength”). 

Regarding claim 8, Fulton in view of Fairbanks discloses the method according to claim 7. Fulton does not explicitly disclose however Fairbanks discloses wherein the method comprises: configuring a least a portion of the plurality of communication interfaces (iT1 to iT3, iAP) as a function of the ascertained signal attenuations (D) of the existing or possible radio links (see [0059], “antenna 24 may also re-tune its configuration to maintain the first and second signal as the highest quality while the electronic device 10 is in motion.”). 
It would have been obvious to one of ordinary skill at the time of filing to combine the teachings of Fairbanks with that of Fulton. Doing so would conform to well-known principles in radio and wireless communications to avoid interference, improve accuracy and consistency (see [0004], Fairbanks).


Allowable Subject Matter

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wodrich et al. US 2020/0250352 A1– discloses spatial self-verifying array of nodes.
Akkarakaran et al. US 2019/0369201 A1 – discloses positioning methods
Zeine et al. US Pat. No. 9,942,788 B1 – discloses determining operational status of functional components in a wireless signal propagation environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643